On Motion to Dismiss Appeal.
PROVO STY, J.
After the appeal had been perfected by giving bond, but before the transcript of appeal had been lodged in this court, the appellant died. His legal representatives were slow in making themselves parties to the appeal, and the present motion to dismiss the appeal for want of an appellant was filed. Since then, however, the proper parties have been made so that the alleged ground for dismissal no longer exists.
The motion to dismiss is therefore overruled.